DETAILED ACTION
This action is in response to the claims filed 31 January 2020 for application 16/635,892 filed 31 January 2020.
Claims 1-7 are pending.
Claims 1-7 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1-7 are objected to because of the following informalities:
Claim 1:
line 3, time cycle, or clock is a pixel should read “time cycle, or a clock, is a pixel”
line 3, the perimeter should read “a perimeter”
line 4, its parameter should read “its perimeter”
line 4, phase point, and in a should read “phase point, and, in a” [comma added]
line 6, its host should read “its host time cycle”
line 6, host, and in a long-term should read “host time cycle, and, in a long-term” 
line 6, the diameter of time cycle should read “a diameter of the time cycle”
lines 6-7, its pixel. should read “its pixels;”
line 9, runs along the perimeter should read “runs along a perimeter”
line 9, at the corners should read “at corners”
line 11, whose length of perimeter should read “wherein length of the perimeter”
line 11, is time should read “is time;” [semicolon added]
line 12,  wherein the ratio of arc lengths of the circle should read “wherein a ratio of arc lengths of a circle”
line 12, the distance parameters should read “a distance parameter”
line 13, the corner should read “a corner”
lines 13-14, generates the frequency; should read “generates a frequency; and”
lines 16-17, in which triangle, square, pentagon, hexagon morphs should read “in which a triangle, a square, a pentagon, or a hexagon morphs”
line 17,  as 2D to 1D should read “as a 2D to 1D”
line 17-18, those 2D shapes should read “2D shapes”
Claim 2:
line 2, dynamics of entire system should read “dynamics of an entire system”
line 3, the perimeter of a circle should read “a perimeter of a circle”
line 4, with smaller diameter should read “with a smaller diameter”
line 5, the host time cycle  should read “a host time cycle”
line 5, both the time cycles should read “both time cycles”
lines 5-6, they represent guest wave or host wave should read “the time cycles represent a guest wave or a host wave”
line 6, both the circles or time cycles make should read “both circle, or time cycles, make”
line 8, wherein the creation or abolition of a system point on a circle or clock is should read “wherein creation or abolition of a system point on a circle, or clock, is”
lines 9-10, the principle that sum of the wavelengths of all the guest waves is the wavelength of the host wave should read “a principle that a sum of wavelengths of all guest waves is a wavelength of a host wave”
line 10, the cycle should read “the circle”
line 12, system point disappears should read “the system point disappears”
line 13, the clocks should read “clocks”
line 15, each of its pixel should read “each of its pixels”
line 16, the visible domain should read “a visible domain”
line 17, which firstly should read “which, firstly” [comma added]
line 17, make a contact with the inner boundary should read “makes contact with an inner boundary”
line 17, another circle secondly should read “another circle, secondly” [comma added]
lines 17-18, both the participating circles should read “both participating circles”
line 18, making an external contact should read “making external contact”
line 18, contact thirdly should read “contact, thirdly” [comma added]
line 19, cross points; should read “cross points; and”
line 22, the guest should read “a guest”
line 22, system point then should read “system point, then” [comma added]
line 23, the output should read “an output”
line 23, points, output should read “points, an output”
Claim 3:
line 4, the connecting line should read “a connecting line”
line 4, the rotational axis should read “a rotational axis”
line 6, wherein the corners should read “wherein corners”
line 7, making a contact with its perimeters should read “making contact with a perimeter of the polygon or other geometric shape”
line 8, those points are interpreted as “the corners”
line 8, the corner points should read “the corners”
lines 8-9, have clocking Bloch sphere should read “have a clocking Bloch sphere”
line 9, inside or a part of the host Bloch sphere is cut off to place should read “inside, or a part of a host Bloch sphere is cut off, to place”
line 10, geometries;  should read “geometries; and”
lines 11-12, the corner points should read “the corners”
line 12, single clock with should read “single clock, with” [comma added]
line 12, the ratio should read “a ratio
line 14, in short to be said IIA should read “in short IIA”
Claim 4:
line 3, the density of clocks in the IIA should read “a density of clocks in an IIA”
lines 3-4, the density of IIA should read “a density of an IIA”
line 4, it is found should read “if it is found”
line 4, density of IIA should read “density of the IIA”
line 6, in that case the ratio should read “then, in that case, a ratio”
line 8, the assembly of clocks in IIA should read “an assembly of clocks in an IIA
line 8, the longest time clock should read “a longest time clock”
lines 8-9, the largest time cycle should read “a largest time cycle”
line 9, the observer’s  should read “an observer’s”
line 9, making a solid angle is interpreted as “makes a solid angle”
lines 9-10, the end points of the observed objects or events should read “end points of observed objects or events”
line 10 events IIA finds is interpreted as “events if the IIA finds”
line 11, the minimum phase path should read “a minimum phase path”
lines 11-12, the clock network should read “a clock network”
line 13, wherein the observer’s is interpreted as “wherein, if the observer’s”
line 13, that of IIA should read “that of the IIA”
line 14, in that case should read “then, in that case”
line 14, the ratio of the diameters of the clocks should read “a ratio of diameters of clocks”
line 15, converted in only one kind of information, that is phase as part of IIA so that should read “converted to one kind of information, phase, as part of an IIA, so that”
line 16, the dimensions of all variables like mass should read “dimensions of all variables including mass”
line 17, the arc gap should read “an arc gap”
line 18, a clocks should read “a clock”
line 19, that is termed as phase should read “termed as phase”
Claim 5:
line 3, in IIA are converted should read “in an IIA is converted”
line 4, the entire should read “an entire”
line 6, the information architecture should read “the entire complex architecture of information”
line 7, the projection of architecture is the same in all is interpreted as “projection of the entire complex architecture of information is the same”
line 8, wherein IIA made of Bloch spheres changes is interpreted as “wherein the IIA is made of Bloch spheres and changes”
line 10, wherein the phase relationships should read “wherein phase relationships”
line 10, the information architecture should read “the entire complex architecture of information”
line 11, in the hardware should read “in hardware”
lines 11-12, in which phase does not require a space to store should read “in which phase does not require space to be stored”
line 13, wherein the relative orientations of the planes should read “wherein relative orientations of planes”
lines 13-14, the information architecture should read “the entire complex architecture of information”
line 14, to add, to delete should read “to add or delete”
line 14, keeping projections should read “keep projections”
line 15, the information architecture should read “the entire complex architecture of information”
line 15, get various planes is interpreted as “comprises various planes”
line 17, the information architecture should read “the entire complex architecture of information”
line 18, the number should read “a number”
line 19, the information architecture should read “the entire complex architecture of information”
lines 19-20, keeping the projection should read “keeping projections”
line 20, the architecture should read “the entire complex architecture of information”
Claim 6:
lines 3-4, each of layered images should read “each of the multilayers resolution images”
lines 4-5, and finally, combined clock architecture is built should read “and a combined clock architecture is built”
line 6, different time length should read “different time lengths”
lines 7-8, and finally, combined clock architecture is built should read “and a combined clock architecture is built”
line 9, different area affected should read “different areas affected”
lines 10-11, and finally, a combined clock architecture is built should read “and a combined clock architecture is built”
line 12, different area should read “different areas”
line 12, intensity and should read “intensity, and” [comma added]
lines 13-14, and finally, combined clock architecture is built should read “and a combined clock architecture is built”
line 15, different time length and area affected should read “different time lengths and areas affected”
lines 16-17, and finally, combined clock architecture is built should read “and a combined clock architecture is built”
line 19, in which couple is overlap should read “in which a couple is an overlap”
lines 20-21, then if one nested rhythm is activated the other should read “then if one nested rhythm is activated the other” [commas added]
line21, activated in which to activate means should read “activated, wherein activated means”
Claim 7:
line 3, wherein the clock should read “wherein a clock”
lines 3-4, the resonance frequencies of which make the corner points of a geometric shape where a clock "ticks" or emits energy should read “resonance frequencies of the classical or quantum oscillators make corner points of a geometric shape where the clock "ticks" or emits energy”
line 5, a clock should read “the clock”
lines 5-6, the phase relations between the resonance frequencies make the arc region of a circle represent a clock should read “phase relations between the resonance frequencies make an arc region of a circle representing the clock”
line 7, the faster clocks should read “faster clocks”
lines 7-8, the membrane surface should read “a membrane surface”
lines 8-9, occupy the neutral field region of the host clock should read “occupy a neutral field region of a host clock”
line 10, the geometric information should read “geometric information”
line 12, one kinds of cavities should read “one kind of cavity”
line 14, and second within should read “an, second, within”
line 14, side, within should read “side and within”
line 15, the elementary clocks should read “elementary clocks”
line 15, morph the hardware should read “morph hardware”
line 16, making hardware should read “making the hardware”
line 18, and the simplest singular geometry that is the most prominent should read “and a simplest singular geometry that is most prominent”
line 19, the image should read “the image or pattern or complex geometric shape”
line 19, in the largest cavities where longest clocks run is interpreted as “in a largest cavity where a longest clock runs
line 19 and in cavities inside is interpreted as “and, in cavities inside the largest cavity”
line 20, the complex geometric input should read “a complex geometric input”
lines 20-22, which process goes on and on until writing of all patterns reach to the smallest pixels or the fastest clocks is interpreted as “this process is repeated until writing of all patterns reaches a smallest pixel or a fastest clock”
line 24, the layers should read “layers”
line 24, fractal seed should read “fractal seeds”
lines 24-25, the layered clock architecture should read “a layered clock architecture”
line 25, the complete pattern should read “a complete patter”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. The reasons that the claimed invention is inoperative and lacks utility is as follows:
Claim 1:
line 5 recites a phase cycle perpetually oscillates between its two limits. However, perpetually oscillating without end is impossible.
line 16 recites the corner is a singularity point which holds a clock inside that generates the frequency. However, it is impossible for a clock to be contained in a point.
Claim 3:
line 2 recites wherein a clocking circle resides in an imaginary Bloch sphere. However, it is impossible for anything to reside in something that is imaginary.
lines 6-9 recite wherein the corners of a polygon or any other geometric shape residing on a clocking circle ... so that those points become a singularity, and then the corner points have clocking Bloch sphere inside ... However, it is impossible for a sphere to be contained in a point.
Claim 4:
lines 15-19 recite wherein all physical phenomena in nature is converted in only one kind of information, that is phase as part of IIA so that the dimensions of all variables like mass, space and time in the universe becomes ... T^1-3, T^-2, T^-1, T, 0, T1, T^2, T^3..., in which the arc gap between two "ticks" of a clocks or frequency points or coordinates of geometric shapes is represented as T, that is termed as phase, the only variable. However, it is impossible for all physical phenomena in nature to be converted to a single parameter, phase.
Claim 5:
lines 11-12 recite in which phase does not require a space to store. However, it is impossible to store phase data without require storage space.

Claims 2, 4, 5, 6 are further rejected under 35 U.S.C. 101 due to their dependence, either directly or indirectly, on claims 1, 3, 5.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitations which fail to comply with the enablement requirement are as follows:
Claim 1:
line 5 recites a phase cycle perpetually oscillates between its two limits. However, the specification does not provide enough information on how one skilled in the art would be able to phase cycle perpetually. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to make phase cycle perpetually.
line 8 recites wherein a clock memorizes a geometric shape as a phase. However, the specification does not provide enough information on how one skilled in the art would use a clock to memorize a shape as phase. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to use a clock to memorize a shape as phase.
lines 10-11 recite whose length of perimeter is time. However, the specification does not provide enough information on how one skilled in the art creates time from length. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to create time from length.
lines 13-14 recite the corner is a singularity point which holds a clock inside that generates the frequency. However, the specification does not provide enough information on how one skilled in the art would be able to put a clock inside of a point. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to put a clock inside of a point.
Claim 2:
line 11 recites wherein a perfect nesting creates a system point. However, the specification does not provide enough information on how one skilled in the art creates a perfect nesting. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to create a perfect nesting.
Claim 3:
line 2 recites wherein a clocking circle resides in an imaginary Bloch sphere. However, the specification does not provide enough information on how one skilled in the art puts a clocking circle in something imaginary. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to use something imaginary to store something.
lines 3-5 recites but instead of two classical poles of a standard Bloch sphere, they are replaced by a pair of virtual centers. However, the specification does not provide enough information on how one skilled in the art creates a pair of centers in a sphere. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to create a pair of centers in a sphere.
lines 6-8 recites wherein the corners of a polygon or any other geometric shape residing on a clocking circle by making a contact with its perimeters are made undefined by inserting other geometric shapes inside so that those points become a singularity. However, the specification does not provide enough information on how one skilled in the art creates undefined corners which are defined as singularities by inserting another shape. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to create undefined singularities by inserting a new shape.
lines 8-9 recite those points become a singularity, and then the corner points have clocking Bloch sphere inside. However, the specification does not provide enough information on how one skilled in the art would be able to put a sphere inside of a point. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to put a sphere inside of a point.
Claim 4:
lines 6-7 recites the ratio of density of IIA clocks of an observed event or object represents a mass. However, the specification does not provide enough information on how one skilled in the art converts a ratio of density to mass. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to convert a ratio of density to mass.
lines 8-10 recite wherein the assembly of clocks in IIA is such that the longest time clock or the largest time cycle of the observer's IIA's 3D projection making a solid angle with the end points of the observed objects or events. However, the specification does not provide enough information on how one skilled in the art how clocks make an angle with end points. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to create an angle with end points with clocks.
lines 11-12 recite the minimum phase path between two clocking system points along the clock network is measured as space. However, the specification does not provide enough information on how one skilled in the art measures space using a path between two points. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to measures space using a path between two points.
line 14 recites the ratio of the diameters of the clocks is time. However, the specification does not provide enough information on how one skilled in the art converts a ratio of lengths to time. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to convert a ratio of lengths to time.
lines 15-19 recite wherein all physical phenomena in nature is converted in only one kind of information, that is phase as part of IIA so that the dimensions of all variables like mass, space and time in the universe becomes ... T^1-3, T^-2, T^-1, T, 0, T1, T^2, T^3..., in which the arc gap between two "ticks" of a clocks or frequency points or coordinates of geometric shapes is represented as T, that is termed as phase, the only variable. However, the specification does not provide enough information on how one skilled in the art converts an infinite amount of data to a single parameter. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to convert an infinite amount of data into a single parameter.
Claim 5:
lines 3-4 recite wherein all sensory information in IIA are converted into a simple set of geometric shapes. However, the specification does not provide enough information on how one skilled in the art converts sensory information to shapes. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to create shapes of sensory information.
lines 4-5 recite which is repeated following a set of rules and the entire complex architecture of information is regenerated. The specification does not provide enough information on how one skilled in the art can regenerate data that never existed. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to first determine data that never existed and then regenerate said data.
lines 6-7 recite wherein complex geometric patterns in the information architecture are replaced by simpler patterns, yet the projection of architecture is the same in all. The specification does not provide enough information on how one skilled in the art can replace complex data with simple data and retain the projection of information. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to replace complex data with simple data and retain the projection of information.
lines 11-12 recite in which phase does not require a space to store. The specification does not provide enough information on how one skilled in the art can store data without space. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to store data without space.
Claim 6:
lines 3-4 recite each of layered images is morphed with a separate time domain clock. The specification does not provide enough information on how one skilled in the art can morph images with a time domain clock. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to morph images and a time domain clock.
lines 6-7 recite wherein auditory information is split as groups of different time length and each set of groups is morphed with a separate time domain clock. The specification does not provide enough information on how one skilled in the art can morph auditory information with a time domain clock. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to morph auditory information and a time domain clock.
lines 9-10 recite wherein taste information is split as groups of different area affected and intensity of signals, then each set of groups is morphed with a separate time domain clock. The specification does not provide enough information on how one skilled in the art can morph taste information with a time domain clock. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to morph taste information and a time domain clock.
lines 12-13 recite wherein touch information is split as groups of different area and intensity and each set of groups is morphed with a separate time domain clock. The specification does not provide enough information on how one skilled in the art can morph touch information with a time domain clock. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to morph touch information and a time domain clock.
lines 15-16 recite wherein smell information is split as groups of different time length and area affected, then each set of groups is morphed with a separate time domain clock. The specification does not provide enough information on how one skilled in the art can morph smell information with a time domain clock. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to morph smell information and a time domain clock.
Claim 7:
lines 3-4 recite wherein the clock is made of a singular or plural assembly of classical or quantum oscillators, the resonance frequencies of which make the corner points of a geometric shape. However, the specification does not provide enough information on how one skilled in the art uses frequencies to make corner points. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to create corner points from frequencies.
lines 7-8 recite wherein the faster clocks are classical or quantum oscillators that make the membrane surface of a cavity. However, the specification does not provide enough information on how one skilled in the art uses clocks to make a membrane surface. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to create a membrane surface using clocks.
lines 12-15 recite wherein clocking cavities are filled with more than one kinds of cavities in which two kinds of self-assembly processes run in parallel, first, several cavities being arranged side by side and second within and above, in order to couple clocks or geometries side by side, within and above. However, the specification does not provide enough information on how one skilled in the art creates a cavity inside of a cavity. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to create a cavity of empty space inside an existing cavity of empty space.
lines 15-16 recite whereby geometries encoded in the elementary clocks morph the hardware or cavity architecture. However, the specification does not provide enough information on how one skilled in the art morphs hardware. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to morph hardware.
line 19 recites is stored in the largest cavities where longest clocks run, and in the cavities inside. However, the specification does not provide enough information on how one skilled in the art creates a cavity inside of a cavity. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to create a cavity of empty space inside an existing cavity of empty space.

Claims 2, 4, 5, 6 are rejected under 35 U.S.C. 112(b) due to their dependence, either directly or indirectly, on claims 1-3, 5

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-4, 6 recites limitations in which there is insufficient antecedent basis for the limitation in the claim. The insufficient antecedent basis limitations are as follows:
Claim 1:
line 4 recites its parameter [interpreted as its perimeter – see objections above]. However, it is unclear whether “its” refers to the “time cycle” or the “host time cycle.” For the purposes of examination, Examiner will interpret “its” to refer to “the host time cycle.” 
line 5 recites its two limits. However, it is unclear whether “its” refers to the “phase cycle,” the “time cycle” or the “host time cycle.” For the purposes of examination, Examiner will interpret “its” to refer to the “time cycle.” 
line 6 recites its host. However, it is unclear whether “its” refers to the “phase cycle,” the “time cycle” or the “host time cycle.” For the purposes of examination, Examiner will interpret “its” to refer to the “time cycle.”
line 9 recites runs along the perimeter. However, it is unclear as to what “the perimeter” refers. For the purposes of examination, Examiner will interpret “the perimeter” to refer to the “perimeter of the geometric shape.”
line 9 recites whose phase change. However, it is unclear whether “whose” refers to the “clock,” the “geometric shape” or the “system point.” For the purposes of examination, Examiner will interpret “whose” to refer to the “geometric shape.”
lines 10-11 recites whose length of perimeter. However, it is unclear whether “whose” refers to the “clock,” the “geometric shape,” “cycle” or the “system point.” For the purposes of examination, Examiner will interpret “whose” to refer to the “geometric shape.”
Claim 2:
line 3 recites whose motion. However, it is unclear whether “whose” refers to the “single point” or the “circle.” For the purposes of examination, Examiner will interpret “whose” to refer to the “single point.”
Line 15 recites its pixel. However, it is unclear whether “its” refers to the “circle” or the “circle with a larger diameter.” For the purposes of examination, Examiner will interpret “its” to refer to the “circle.”
Claim 3:
lines 7-8 recites inserting other geometric shapes inside. However, it is unclear whether other geometric shapes inside the “polygon or other geometric shape” or the “clocking circle.” For the purposes of examination, Examiner will interpret “inside” to refer to inside the “clocking circle.”
Claim 4:
line 10 recites finds it larger. However, it is unclear whether “it” refers to the “assembly,” the “longest time clock” or the “largest time cycle,” the “3D projection,” or the “solid angle.” For the purposes of examination, Examiner will interpret “it” to refer to the “longest time clock” or the “largest time cycle.”
Claim 6:
lines 6-7 recite each set of groups is morphed. However, while the claim provides antecedent basis for “groups,” there is no antecedent basis for “each set.” For the purposes of examination, Examiner will interpret the phrase to recite “each group is morphed.”
line 10 recites each set of groups is morphed. However, while the claim provides antecedent basis for “groups,” there is no antecedent basis for “each set.” For the purposes of examination, Examiner will interpret the phrase to recite “each group is morphed.”
lines 12-13 recite each set of groups is morphed. However, while the claim provides antecedent basis for “groups,” there is no antecedent basis for “each set.” For the purposes of examination, Examiner will interpret the phrase to recite “each group is morphed.”
line 16 recites each set of groups is morphed. However, while the claim provides antecedent basis for “groups,” there is no antecedent basis for “each set.” For the purposes of examination, Examiner will interpret the phrase to recite “each group is morphed.”
Clarification or correction is required.

Claims 1-7 include limitations directed to the use of relative terms. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonable apprised of the scope of the invention. The relative terms are as follows:
Claim 1:
line 5 recites short-term memory. However, it is not clear as to how one determines “short-term” memory and a person skilled in the art is unable to determine explicitly what criteria to use.
line 6 recites long-term memory. However, it is not clear as to how one determines “long-term” memory and a person skilled in the art is unable to determine explicitly what criteria to use.
Claim 2:
line 11 recites perfect nesting. However, it is not clear as to how one determines “perfect” nesting and a person skilled in the art is unable to determine explicitly what criteria to use.
Claim 3:
line 10 recites similar or dissimilar geometries. However, it is not clear as to how one determines “similar” geometries or “dissimilar” geometries and a person skilled in the art is unable to determine explicitly what criteria to use.
Claim 4:
lines 4-5 recite the density of IIA of an observed object or event is found to be so large. However, it is not clear as to how one determines a density that is “large” or “so large” and a person skilled in the art is unable to determine explicitly what criteria to use.
Claim 5:
line 1 recites big data. However, it is not clear as to how one determines “big” data and a person skilled in the art is unable to determine explicitly what criteria to use.
lines 3-4 recite a simple set of geometric shapes. However, it is not clear as to how one determines a “simple” set of geometric shapes and a person skilled in the art is unable to determine explicitly what criteria to use.
lines 4-5 recite the entire complex architecture of information. However, it is not clear as to how one determines the “complex” architecture and a person skilled in the art is unable to determine explicitly what criteria to use.
line 6 recites complex geometric patterns. However, it is not clear as to how one determines “complex” geometric patterns and a person skilled in the art is unable to determine explicitly what criteria to use.
line 7 recites simpler patterns. However, it is not clear as to how one determines “simpler” patterns and a person skilled in the art is unable to determine explicitly what criteria to use.
line 17 recites wherein fewer system points. However, it is not clear as to how one determines “fewer” system points without a reference amount and a person skilled in the art is unable to determine explicitly what criteria to use.
line 17 recites similar projection. However, it is not clear as to how one determines “similar” projections and a person skilled in the art is unable to determine explicitly what criteria to use.
Claim 6:
lines 1 and 2 recite big data. However, it is not clear as to how one determines “big” data and a person skilled in the art is unable to determine explicitly what criteria to use.
Claim 7:
line 17 recites wherein the faster clocks. However, it is not clear as to how one determines “faster” clocks without a reference amount and a person skilled in the art is unable to determine explicitly what criteria to use.
line 17 recites as a slower clock. However, it is not clear as to how one determines a “slower” clock without a reference amount and a person skilled in the art is unable to determine explicitly what criteria to use.
lines 17-18 recite complex geometric shape. However, it is not clear as to how one determines a “complex” geometric shape and a person skilled in the art is unable to determine explicitly what criteria to use.
line 18 recites the simplest singular geometry. However, it is not clear as to how one determines a “simplest” singular geometry and a person skilled in the art is unable to determine explicitly what criteria to use.
line 20 recites basic geometries. However, it is not clear as to how one determines a “basic” geometry and a person skilled in the art is unable to determine explicitly what criteria to use.
line 20 recites complex geometric input. However, it is not clear as to how one determines a “complex” geometric input and a person skilled in the art is unable to determine explicitly what criteria to use.
line 24 recites simpler geometric shapes. However, it is not clear as to how one determines “simpler” geometric shapes and a person skilled in the art is unable to determine explicitly what criteria to use.
Clarification or correction is required.

Claims 1-2, 4, 6-7 recites limitations which further fail to particularly point out and distinctly claim the subject matter as follows:
Claim 1:
lines 1-2 recite a method of preparing a clock that processes geometric information. However, it is unclear how a clock that can process geometric information can be prepared without the use of any functional steps.
line 5 recites a phase cycle perpetually oscillates between its two limits. Since perpetually has no bound, a person skilled in the art is unable to determine the metes and bounds of oscillation.
Claim 2:
line 1 recites a method of preparing a clock that processes geometric information. However, it is unclear how a clock that can process geometric information can be prepared without the use of any functional steps.
lines 2-3 recite wherein a system point is defined as a controller of dynamics of entire system but it is represented as a single point on the perimeter of a circle whose motion depicts the dynamics. However, it is unclear how a single point controls the dynamics of an entire system.
Claim 3:
line 1 recites a method of inserting clocking geometries in a Block sphere. However, it is unclear how clocking geometries can be inserted in a Block sphere without the use of any functional steps.
line 2 recites wherein a clocking circle resides in an imaginary Bloch sphere. However, it is unclear how a clocking circle resides in something imaginary.
Claim 4:
lines 1-2 recite a method of inserting clocking geometries in a Block sphere. However, it is unclear how clocking geometries can be inserted in a Block sphere without the use of any functional steps.
lines 15-19 recite wherein all physical phenomena in nature is converted in only one kind of information, that is phase as part of IIA so that the dimensions of all variables like mass, space and time in the universe becomes ... T^1-3, T^-2, T^-1, T, 0, T1, T^2, T^3..., in which the arc gap between two "ticks" of a clocks or frequency points or coordinates of geometric shapes is represented as T, that is termed as phase, the only variable. Since infinity has no bound, a person skilled in the art is unable to determine the metes and bounds of all physical phenomena in nature.
Claim 5:
lines 1-2 recite a method of shrinking big data in the integrated information architecture, IIA by using the method of claim 2. However, it is unclear how big data in the IIA can be shrunk without the use of any functional steps. Moreover, it is unclear how a clock that can process geometric information can be prepared without the use of any functional steps.
Claim 6:
line 1 recites a method of shrinking big data in the integrated information architecture, IIA by using the method of claim 2. However, it is unclear how big data in the IIA can be shrunk without the use of any functional steps. Moreover, it is unclear how a clock that can process geometric information can be prepared without the use of any functional steps.
Claim 7:
lines 1-2 recite a method of building IIA using clocking materials or devices. However, it is unclear how clocking materials or devices can be used to build an IIA without the use of any functional steps. 
Clarification or correction is required.

Claims 2, 4, 5, 6 are rejected under 35 U.S.C. 112(b) due to their dependence, either directly or indirectly, on claims 1-3, 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ghosh et al. (Design and Construction of a Brain-Like Computer: A New Class of Frequency-Fractal Computing Using Wireless Communication in a Supramolecular Organic, Inorganic System) teaches the inventors’ early work of the fractal computer.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125